Citation Nr: 0627147	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a testicular disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954 with additional service in the Army Reserve 
including inactive duty training in April 1959.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in June 2000.  

In an October 2002 decision, the Board denied the veteran's 
appeal.  He thereafter appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2003, the 
Court vacated the Board's decision and remanded the case for 
action consistent with a joint motion of the parties.  In 
June 2004, the Board referred the issue of entitlement to 
service connection for a right inguinal hernia to the 
originating agency for appropriate action and remanded the 
issue of whether new and material evidence had been presented 
to reopen a claim of entitlement to service connection for a 
right testicular disability for further development.  

In May 2006, the RO issued a decision denying service 
connection for a right inguinal hernia.  The record does not 
reflect that the veteran has initiated an appeal of that 
decision, so that matter is not currently before the Board.  


REMAND

The veteran's claim for service connection for a right 
testicular disability was initially denied by the RO in 
October 1959.  The evidence at that time showed that the 
veteran was seen during inactive duty training in April 1959 
with complaints of pain in the lower part of his trunk after 
picking up a radio.  He was subsequently hospitalized for 
pain in the right testicle and was diagnosed with epidymitis.  
Upon further examination, this diagnosis was changed to right 
acute nonveneral orchitis.  He was treated for an infection 
and released.  

In a February 1977, the Board issued a decision finding that 
the veteran's orchitis was not due to an injury during 
inactive duty training.  The Board further determined that 
while a medical doctor had hypothesized that the orchitis 
could have been caused by trauma, such a determination had 
been debated, and discounted while the veteran was in 
service.  Thus, the Board concluded that new and material 
evidence had not been submitted.  
  
The veteran again filed a claim for service connection for a 
testicular disability in October 1994.  The Board determined 
that the evidence showed that the veteran had epididymitis 
and orchitis; however, the evidence submitted since the 1977 
decision did not show an etiological link between a current 
right testicular condition and the veteran's military service 
or that either his active or reserve duty assignments caused 
or resulted in a current right testicular disability.  Based 
on the foregoing, the Board issued a decision in June 1998 
finding that new and material evidence had not been submitted 
to reopen the claim for service connection for a right 
testicular disability.   The veteran did not appeal the 
Board's 1998 decision.  

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by 
38 U.S.C.A. § 5103, it is necessary, in most cases, for VA to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran has not been provided notice in compliance with 
the Kent decision.  The VCAA requires, in the context of a 
claim to reopen, that VA determine the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
The Secretary can determine the basis for the denial in the 
prior decision from the face of that decision.  While various 
letters to the veteran, including letters dated in June 2004, 
March 2006, and June 2006, have addressed the VCAA, these 
letters do not inform the veteran of the basis of the prior 
denial and what specific evidence would be necessary to 
reopen his claim.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession and 
the notice specified by the Court in the 
aforementioned decisions.

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.  

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a review of all evidence received since 
the 1998 Board decision.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case to the veteran and his 
representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


